Stephen, J.,
delivered the opinion of the court,
We think that there was error in all the opinions and instructions of the court below, given to the jury in this case, It was unquestionably the right and province of the jury, in estimating the value of the land condemned for the use of the Canal Company, to take into their consideration also, all damages which the owner of the land would sustain by an appropriation of it to such use, whether the same were immediate, ypipote or contingent, and the legal presumption is, that such duty has been faithfully performed by them, conformably to the oath which they took at the time of the valuation; no objection having been made upon the return of the inquisition, and |:he same having been recorded, To support this action therefore, would not only be a violation of the policy of the law, which was to prevent litigation, but would be to award to the plaintiff a compensation in damages for an injury for which, in legal construction, he hqs already received an adequate indemnity. This is a-measure of remuneration, which cannot be sustained upon the rules of fair dealing, and which the principles of law and justice will not tolerate. There was therefore error in the judgment of the court below, sustaining the plaintiff’s action, apd the same must be reversed.
judgment reversed.
Spence, J. dissented.